Citation Nr: 0811672	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection to post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from January 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO previously denied a claim for service connection for 
PTSD in a March 2001 rating decision.  In a February 2004 
rating decision the RO reopened the claim because new and 
material evidence had been submitted, but denied the 
underlying claim for service connection for PTSD.  The RO 
again denied service connection for PTSD in a July 2004 
rating decision, which the veteran is now appealing.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in January 2008; a 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 
Vet. App. 128 (1997).

The veteran's DD Form 214 shows that he was awarded the 
National Defense Service Medal, Vietnam Service Medal, and 
the Republic of Vietnam Campaign Medal.  His Military 
Occupational Specialty was a cook, and his records do not 
indicate that he participated in combat.  Therefore his in-
service stressors must be verified.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  A veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The Board notes that the claims file includes a diagnosis of 
PTSD; however, it is clear that the examiners relied upon the 
veteran's own unverified history as to the existence of 
stressor events to support the diagnosis, as there had been 
no verification that an in-service stressor occurred. 

The veteran's claimed stressor is that while serving in 
Vietnam he witnessed a friend who was a Captain burn to death 
after a helicopter crash.  The RO was unable to verify the 
veteran's stressor with the U.S. Army and Joint Services 
Records Research Record Center (JSRRC) because the veteran 
did not provide specific information such as the brigade in 
which he served at the time of the incident, the location, 
and the full name of the Captain.  The Board notes that 
records referring to the veteran's being charged in a court 
martial for assault on another soldier indicate that the 
served in the U.S. Army, Company D, 229th Aviation Battalion 
(Assault Hel.), 1st Calvary Division (Airmobile), APO San 
Francisco 96490.

The veteran testified at the January 2008 hearing that he was 
unable to remember exactly when the helicopter crash occurred 
but that it was in 1968, that the Captain who died was named 
Logan, and that there would have been a door gunner on board 
the helicopter as well.  The veteran's representative 
submitted a memorandum in February 2008 stating that the 
veteran served in Quang Tri in the D Company, 229th AHB, 1st 
Calvary Division.  Attached was information that [redacted] 
[redacted] and [redacted], who were in the same 
Company at the veteran, had died on March [redacted], 1968, in a 
helicopter crash in Quang Tri, South Vietnam.  The February 
2008 memorandum was signed by the veteran and his 
representative, and stated that they were waiving 
consideration of the additional evidence by the Agency of 
Original Jurisdiction.

In a March 2008, the representative filed a motion asserting 
good cause for the submission of the above-described new 
evidence more than 90 days after certification of the appeal 
to the Board.  The Board finds the motion to be well 
supported.  However, because further evidentiary development 
requiring remand is necessary, the motion is moot.

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran to give him another 
opportunity to provide any additional 
specific information he may have 
concerning his claimed stressor.  He 
should be asked to provide as much 
information as possible on the service 
members who reportedly were killed.  
Advise him that, if possible, he should 
provide names of other individuals who 
were also present and witnessed or knew 
of the incident, or who can confirm the 
veteran's proximity to it.  The veteran 
is advised that this information is 
necessary to obtain supportive evidence 
of the alleged stressor events, and 
that he must be as specific as 
possible, because without such details 
an adequate search for verifying 
information cannot be conducted.

2.	Forward a copy of the veteran's DD Form 
214, together with the stressor 
information that has been obtained, to 
the JSRRC for an attempt at stressor 
verification.  Ask the JSRRC to provide 
any additional information regarding 
the March [redacted], 1968, helicopter crash in 
Quang Tri in which [redacted]
[redacted] and [redacted] were killed.  
If the case is not referred to JSRRC, 
the RO should explain in the record why 
it was not.

3.	Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
veteran was exposed to any in-service 
stressor.  If so, identify the nature 
of the specific stressor or stressors 
independently established by the 
record.  In reaching this 
determination, the RO should address 
any credibility questions raised by the 
record.

4.	If it is determined that that the 
veteran was exposed to an in service 
stressor, afford him a psychiatric 
examination.  All indicated tests and 
studies, including psychological 
examination/testing, if necessary, are 
to be performed.  The claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.

a.	Advise the examiner that only 
those events which have been 
verified may be considered for the 
purpose of determining whether an 
in-service stressor has resulted 
in current psychiatric symptoms, 
and whether the diagnostic 
criteria to support the diagnosis 
of PTSD have been satisfied.

b.	Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed.) of the 
American Psychiatric Association 
(DSM-IV).  To the extent possible, 
the examiner is to reconcile any 
contradictory evidence regarding 
the etiology of any diagnosed 
psychiatric disorder.

c.	If the examiner concludes that the 
veteran has a diagnosis of PTSD, 
the examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that the PTSD is a result 
of one or more in-service 
stressors verified by the RO.

d.	Note: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

5.	After completing the requested action, 
and any additional notification and/or 
development deemed warranted, re-
adjudicate the claim by evaluating all 
evidence obtained after the last SSOC 
was issued.  If the benefit sought on 
appeal remains denied, furnish the 
veteran an appropriate SSOC and allow 
him a reasonable period of time to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal, including the VCAA and any 
other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


